9 F.3d 1544
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jason Lamont TRUSTY, Plaintiff-Appellant,v.William RUCKER;  Glenn Beech;  Richard Bridgers,Defendants-Appellees.
No. 93-6663.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 25, 1993.Decided:  November 16, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.
Jason Lamont Trusty, Appellant Pro Se.
E.D.Va.
DISMISSED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
Appellant filed suit under 42 U.S.C. § 1983 (1988).  The district court assessed a filing fee pursuant to  Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied, 454 U.S. 1153 (1982), and directed the Plaintiff to pay the fee or explain any withdrawals or special circumstances warranting excuse from payment.  When Appellant failed to obey this order, the district court adopted the recommendation of the magistrate judge and dismissed the case without prejudice.   Ballard v. Carlson, 882 F.2d 93 (4th Cir. 1989), cert. denied, 493 U.S. 1084 (1990).  Plaintiff appeals.  Finding no abuse of discretion, we deny leave to proceed in forma pauperis and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED